DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 07/28/2022.  Claims 1-3, 5-10, and 12-62 remain pending in the application. Claims 1 and 17-18 are independent.

Claim Objections
Claims 1, 16-18, 35, and 52 are objected to because of the following informalities:  
in Claim 1, lines 24-25, Claim 17, lines 21-22, and Claim 18, lines 21-22, "… based on the rotation of the rotatable input device that was detected while displaying the portion of the avatar" appears to be "… based on the rotation of the rotatable input device that was detected while displaying at least the portion of the avatar ";
in Claims 16, 35, and 52, lines 6-7, "in response to detecting the request to separate the respective avatar feature into a plurality of sub-features" appears to be "in response to detecting the request to separate the respective avatar feature into the plurality of sub-features"   .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 16-22, 24-28, 35-39, 41-45, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON et al. (US 2018/0091732 A1, published on 03/29/2018), hereinafter WILSON'732 in view of WILSON et al. (US 2016/0034133 A1, published on 02/04/2016), hereinafter WILSON'133.

Independent Claims 1 and 17-18
WILSON'732 discloses a computer system (WILSON'732, 100 in FIGS. 1A and 2; 300 in FIG. 3; 500 in FIG. 5A; ¶¶ [0047], [0151], [0154], and [0184]: electronic device/portable multifunction device/personal electronic device), comprising: 
a display generation component (WILSON'732, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5A; ¶¶ [0051], [0063], [0151], [0154], and [0184]: touch-sensitive display system/touch screen); 
a rotatable input device (WILSON'732, 506 in FIG. 5A; ¶¶ [0186]-[0187]: examples of physical input mechanisms 506 and 508 include push buttons and rotatable mechanisms; e.g., input mechanism 506 is a rotatable input device or a depressible and rotatable input device); 
one or more processors (WILSON'732, 120 in FIG. 1A; 310 in FIG. 3; ¶¶ [0051] and [0154]: processor(s) and CPU(s)); and 
memory (WILSON'732, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (WILSON'732, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data) for: 
displaying, via the display generation component, an avatar editing user interface (WILSON'732, FIGS. 9A-G; ¶ [0262]: device 600 is displaying avatar customization interface 900 on display 601 for editing a currently selected avatar displayed in region 900A) (WILSON'732, FIGS. 15A-F; ¶ [0351]: avatar customization interface 1500 enables editing of the selected avatar feature in response to gestures received on display 601) that includes concurrently displaying: at least a portion of an avatar having a plurality of avatar features (WILSON'732, FIGS. 9A-G; ¶¶ [0262]-[0263] : avatar customization interface 900 includes avatar-display region 900A, feature-selection control region 900B, and feature-option control region 900C, wherein avatar-display region 900A displays a currently selected avatar, and feature selection control region 900B includes a ribbon of feature representations 907-911 and an indicator showing the currently selected avatar feature, wherein each representations corresponding to a feature, e.g., eyes, ears, nose, face, eyeglasses, hair, chin, eyebrows) (WILSON'732, FIGS. 15A-F; ¶ [0349]: avatar customization interface 1500 includes display of avatar 1501, feature-selection control region containing feature representations 1507-1511, and feature-option control region containing option representations 1502-1506, wherein feature representations 1507-1511 correspond to avatar features that can be edited in avatar customization interface 1500 and includes an indicator (the bolding around indicator 1508) that identifies a representation that corresponds to a feature that is currently selected for editing), 
wherein displaying at least the portion of the avatar includes displaying a respective avatar feature with a first characteristic option; and a characteristic selection element corresponding to a set of characteristic options for the respective avatar feature, wherein the set of characteristic options includes the first characteristic option for the respective avatar feature (WILSON'732, FIG. 9A; ¶ [0264]: feature-option control region 900C includes a ribbon of option representations 902-906 that correspond to different available options for the selected avatar feature, e.g., if feature representation 909 in FIG. 9A corresponds to the ear feature, option representations 902-906 represent different types (e.g., shapes, sizes, appearances) of ears; option control region 900C includes an indicator showing the currently selected option for avatar 901; FIGS. 9A-B; ¶ [0265]: after a new feature has been selected for editing via touch input 912 on feature representation 908, which corresponds the hair of avatar; avatar customization interface 900 has been updated to indicate that the feature  corresponding to representation 908 is selected for editing; to show option representations 913-917 that correspond to the feature selected for editing; to indicate that option representation 915 (e.g., the hair style of avatar 901 depicted in FIG. 9B) is the currently selected feature option for avatar 901; to show a color-selection control region 900D that includes color representations 918-922 that correspond to available colors for the selection feature option; and to indicate a currently selected color (the color corresponding to representation 920) for the currently selected feature option; FIGS. 9E-F; ¶ [0269]: after the feature (e.g., eyeglasses) corresponding to representation 927 has been selected for editing via touch 931, option representations 932-936 display different style options for the avatar's eyeglasses, wherein option representation 934 corresponds to a no-eyeglasses option, which is reflected in avatar 901 in FIG. 9F, and although color representations 937-941 are available for the eyeglass feature, because the no-eyeglass option is currently selected, no color representation is currently indicated as being selected) (WILSON'732, FIG. 15A; ¶¶ [0349]-[0350]: option representations 1502-1511 correspond to feature options that each correspond to a different style (e.g., shape, size, type) of the selected feature; indicators 1512 provide a visual indication of what avatar feature is currently selected for editing in the feature selection control region; FIGS. 15C-D; ¶ [0354]: in response to receiving the selection of a different feature representation (e.g., representation 1509) via touch 1515, indicator 1512 has moved to show that the feature corresponding to representation 1509 that is selected for editing is the nose; additionally, feature-option control region now contains new feature option representations 1516-1520, and color-selection control region with color representation 1521-1525 is also displayed with an indication that the color corresponding to representation 1525 is currently selected);
while displaying at least the portion of the avatar and the characteristic selection element, detecting a  input of the  (WILSON'732, FIGS. 9B, 9C, and 9F; ¶¶ [0261]-[0267] and [0270]: while Avatar-display region 900A displays a currently selected avatar for editing and Feature-option control region 900C including a ribbon of option representations 902-906/913-917/932-936 that correspond to different available options for the selected avatar feature, after the user selected a new hair style corresponding to representation 917 via touch 923 on touch-sensitive display 601; after the user selected a new hair color corresponding to representation 922 via touch 924 on touch-sensitive display 601; after the eyeglass style corresponding to representation 936 has been selected via touch 938 on touch-sensitive display 601); and 
in response to detecting the  input of the  input of the  (WILSON'732, FIGS. 9B-9C; ¶¶ [0265]-[0266]: after the user selected a new hair style corresponding to representation 917 via touch 923, avatar 901 is updated to reflect the new hair style and avatar customization interface 900 is updated to indicate representation 917 is the currently selected feature option; i.e. ceasing to display the old hair style representation 915 in FIG. 9B and displaying the new hair style representation 917 in FIG. 9C, wherein the new hair style representation 917 is different to the old hair style representation 915, and both are selected among option representations 913-917 that correspond to the feature (e.g., hair) selected for editing) (WILSON'732, FIGS. 9C-9D; ¶¶ [0267] and [0265]: ; after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color and avatar customization interface 900 is updated to indicate that representation 922 is the currently selected color option; i.e. ceasing to display the old hair color representation 920 in FIG. 9C and displaying the new hair color representation 922 in FIG. 9D, wherein the new hair color representation 922 is different to the old hair color representation 920, and both are selected among color representations 918-922 that correspond to available colors for the selection feature option) (WILSON'732, FIGS. 9F-G; ¶¶ [0269]-[0270]: after the eyeglass style corresponding to representation 936 has been selected via touch 938, representation 936 corresponds to the eyeglasses that avatar 901 is wearing as reflected in avatar 901, and the color corresponding to representation 939 is selected for the eyeglasses, either by default or by user selection; i.e. ceasing to display the no-eyeglasses option representation 934 in FIG. 9F and displaying the eyeglass style representation 936 in FIG. 9G, wherein the no-eyeglasses option representation 934 is different to the eyeglass style representation 936, and both are selected among eyeglass style representations 932-936 that correspond to available colors for the selection feature option).
WILSON'732 further discloses a non-transitory computer-readable storage medium (WILSON'732, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by one or more processors of a computer system with a display generation component (WILSON'732, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5; ¶¶ [0051], [0063], [0151], [0154], and [0184]) and a rotatable input device  (WILSON'732, 506 in FIG. 5A; ¶¶ [0186]-[0187]), the one or more programs including instructions described above (WILSON'732, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data).
WILSON'732 further discloses determines the appropriate modification to avatar 1501 based on any of several factors, including the type of gesture (e.g., tap, pinch, drag, and rotation), the direction (e.g., vertical, horizontal, clockwise, counterclockwise, expanding, squeezing), the currently selected avatar feature, and/or the location of the gesture (WILSON'732, TABLE 1; ¶¶ [0351] and [0360]-[0361]).
WILSON'732 fails to explicitly disclose wherein the input of the input device used for editing operations is the rotation of the rotatable input device.
WILSON'133 teaches a system and a method relating to computer user interfaces (WILSON'133, ¶ [0003]), wherein the input of the input device used for editing operations is the rotation of the rotatable input device (WILSON'133, FIG. 14B-14U; ¶¶ [0448]-[0450]: device 14000 may display a character user interface object (i.e., avatar) such as character user interface object 14604 on the display as the clock face, wherein a character user interface object may include any representation of a character, e.g., a human or anthropomorphized character, a cartoon figure, a realistic figure, a human, animal, plant, other organism, or other object; ¶¶ [0529] and [0531]: while the one or more cardinal numbers are selected for editing, the user may rotate a rotatable input mechanism of device 14000 in order to change the font or color setting by scrolling through settings) (WILSON'133, FIG. 15; ¶¶ [0542]-[0545]: three aspects of the clock face are available for user editing; this is depicted by paging affordance; device 1500 also has rotatable input mechanism 1540; the user may move rotatable input mechanism 1540 to cycle through different options for editing different aspects of the clock face; ¶ [0550]: a positional indicator (e.g., positional indicator 1544) may be responsive to one or more inputs; e.g., the positional indicator 1544 may indicate options available through a movement of the rotatable input mechanism; ¶¶ [0555]-[0557]: in response to detecting the movement of rotatable input mechanism, the device may change a color of the element, which include, e g, changing a color of a clock face background (e.g., substituting a color if the clock face background is a particular color, or selecting a different image if the clock face background includes an image), changing a color of part or all of a seconds hand (if included on the clock face), changing a color of an hour and/or minute indication, and/or changing a color of a number or colon in the display of a representation of a digital clock; ¶ [0562]: a user may select the element on the clock face for editing by contacting the touch-sensitive display at the position of the displayed element; the element may be selected by swiping the touch-sensitive display, or rotating the rotatable input mechanism; regardless of the input, selecting a second element for editing may involve removing a visual indication from the previous element and visually indicating a second element for editing).
WILSON'732 and WILSON'133 are analogous art because they are from the same field of endeavor, a system and a method relating to user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the movement of rotatable input mechanism of WILSON'133 for touch input on touch-sensitive display of WILSON'732 to yield the predictable result for editing operations.  Motivation for doing so would free up touch interactions with the screen to instead provide other functionalities, thus expanding the intractability of the device; and also helpful in cases where smaller elements of the display are being edited, as finer-scale touch gestures may be difficult on a reduced size display for users with large fingers (WILSON'133, ¶ [0543]).

Claims 3, 24, and 41
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein the respective avatar feature is automatically displayed with the second characteristic option in response to detecting the rotation of the rotatable input device (WILSON'732, FIGS. 9B-9D; ¶¶ [0265]-[0267]: after user selecting a new hair style representation 917 and a new hair color representation 922, avatar 901 in avatar customization interface 900 is automatically updated to reflect the new hair style and color) (WILSON'133, FIGS. 15 and 14B; ¶¶ [0542]-[0545] and [0448]-[0450]: three aspects of the clock face are available for user editing; this is depicted by paging affordance; device 1500 also has rotatable input mechanism 1540; the user may move rotatable input mechanism 1540 to cycle through different options for editing different aspects of the clock face, wherein the clock face may display a character user interface object (i.e., avatar) including any representation of a character, e.g., a human or anthropomorphized character, a cartoon figure, a realistic figure, a human, animal, plant, other organism, or other object; ¶¶ [0555]-[0557]: in response to detecting the movement of rotatable input mechanism, the device may change a color of the element, which include, e g, changing a color of a clock face background (e.g., substituting a color if the clock face background is a particular color, or selecting a different image if the clock face background includes an image), changing a color of part or all of a seconds hand (if included on the clock face), changing a color of an hour and/or minute indication, and/or changing a color of a number or colon in the display of a representation of a digital clock; ¶ [0562]: a user may select the element on the clock face for editing by contacting the touch-sensitive display at the position of the displayed element; the element may be selected by swiping the touch-sensitive display, or rotating the rotatable input mechanism; regardless of the input, selecting a second element for editing may involve removing a visual indication from the previous element and visually indicating a second element for editing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the movement of rotatable input mechanism of WILSON'133 for touch input on touch-sensitive display of WILSON'732 to yield the predictable result for editing operations.  Motivation for doing so would free up touch interactions with the screen to instead provide.

Claims 5, 25, and 42
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in accordance with a determination that the respective avatar feature is a first type of feature, displaying the characteristic selection element as a plurality of indicators having a same value for a first visual characteristic (WILSON'732, 918-922 in FIG. 9B; ¶ [0265]: when the hair feature corresponding to representation 908 is selected for editing, discrete color representations 918-922 that correspond to available colors for the selection feature option are all displayed in the same shape – circle) (WILSON'732, 937-941; FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles); and in accordance with a determination that the respective avatar feature is a second type of feature, displaying the characteristic selection element as a plurality of color indicators having different values for the first visual characteristic (WILSON'732, 913-917 in FIG. 9B; ¶ [0264]: when selected feature representation 909 corresponds to the ear feature, one or more option representations 902-906, which representing different types (e.g., shapes, sizes, appearances) of ears, are in a shape that reflects the type of ear that corresponds to the representation; i.e.,  discrete option representations 902-906 are displayed in different shapes/sizes/appearances) (WILSON'732, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, the selected color representation 939 has larger circle than other color representations 937-938 and 940-941).

Claims 6, 26, and 43
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 5, 25, and 42 respectively and further discloses in accordance with the determination that the respective avatar feature is the second type of feature, displaying, via the display generation component, the respective avatar feature with a first color corresponding to a first color indicator in the plurality of color indicators, and wherein the first color indicator is displayed with a size larger than one or more of the other color indicators in the plurality of color indicators (WILSON'732, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, the selected color representation 939 has larger circle than other color representations 937-938 and 940-941).  

Claims 7, 27, and 44
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 5, 25, and 42 respectively and further discloses detecting a request to edit a second avatar feature of the plurality of avatar features; and in response to detecting the request to edit the second avatar feature: in accordance with a determination that the characteristic selection element is displayed as the plurality of indicators having the same value for the first visual characteristic (WILSON'732, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator) and that the second avatar feature is the second type of feature (WILSON'732, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of indicators having the same value for the first visual characteristic to the plurality of color indicators having different values for the first visual characteristic (WILSON'732, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein the electronic device transitioning the first avatar feature based on the first option to the first avatar feature based on the second option via an animation; e.g., animation for moving/changing highlighting indicator); and 
in accordance with a determination that the characteristic selection element is displayed as the plurality of color indicators having different respective colors (WILSON'732, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941) and that the second avatar feature is the first type of feature (WILSON'732, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of color indicators having different values for the first visual characteristic to the plurality of indicators having the same value for the first visual characteristic (WILSON'732, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein the electronic device transitioning the first avatar feature based on the first option to the first avatar feature based on the second option via an animation; e.g., animation for moving/changing highlighting indicator).  

Claims 8, 28, and 45
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 7, 27, and 44 respectively and further discloses wherein detecting the request to edit the second avatar feature includes detecting, via a touch-sensitive surface, a swipe gesture (WILSON'732, FIGS. 9D-9E; ¶¶ [0263] and [0268]: if additional features representations are available but cannot be display due to space constraints, device 600 displays the additional feature representations in response to user input, such as a swipe on feature-selection control region 900B) (WILSON'133, ¶ [0530]: in the edit interface, paging dots may appear at the top of the interface to indicate to the user how many different pages are available in the edit interface; a user may then perform a horizontal swipe input detected by device in order to page to the adjacent page).  

Claims 16, 35, and 52
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein displaying the avatar editing user interface includes displaying a first indicator identifying the respective avatar feature in a set of avatar features that can be edited in the avatar editing interface (WILSON'732, FIG. 9A; ¶ [0263]: feature-selection control region 900B includes a ribbon of feature representations 907-911; each representation corresponds to a feature (e.g., eyes, ears, nose, face, eyeglasses, hair, chin, eyebrows) for avatar 901; feature-control region 900B includes an indicator showing the currently selected avatar feature) (WILSON'133, FIG. 16D; ¶ [0594]: in response to detecting user swipe 1611, device 1600 displays screen 1613, which includes a partial view of clock face 1605, an updated paging affordance 1609 (updated to indicate to the user that the clock face represented by 1607 is the second of three available clock faces or clock face options), and reduced size clock face 1607); and
detecting a request to separate the respective avatar feature into a plurality of sub features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features: ceasing to display the first indicator identifying the respective avatar feature in the set of avatar features that can be edited in the avatar editing interface; adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface.  (WILSON'133, FIG. 61E; ¶¶ [0597]-[0598]: in response to a user selection of the image based clock face option (e.g., touch 1615 on reduced size clock face 1607), rather than immediately selecting a single image for display (e.g., as background 1619), device 1600 instead displays screen 1625, which in this example includes representations of nine different images, including representation 1627, which represents the image on which background 1619 is based; screen 1625 represents a set of images (e.g., from a user photo album) in a grid-type layout with rows and columns; i.e., in response to a touch 1615 to separate selected image based clock face option (indicated by paging affordance 1609) into 9 grid-type sub-regions, ceasing to display paging affordance 1609 and adding these grid-type sub-regions that can be used to editing clock face).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of WILSON'133 to WILSON'732.  Motivation for doing so would provide an efficient interface for allowing users to select an image from a set of multiple images and customize the appearance of a selected image; and thereby improving battery life and reducing processor power by lessening the number of user inputs required to select and edit images (WILSON'133, ¶ [0593]).

Claims 19, 36, and 53
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses while displaying at least the portion of the avatar and the characteristic selection element, detecting, via a touch-sensitive surface, a swipe gesture; and in response to detecting the swipe gesture: displaying at least a second portion of the avatar, wherein displaying at least the second portion of the avatar includes displaying a second avatar feature; and displaying a characteristic selection element corresponding to a second set of characteristic options for the second avatar feature (WILSON'732, FIGS. 9F-G; ¶ [0270]: after the eyeglass style corresponding to representation 936 has been selected via touch 938 of FIG. 9F; as reflected in avatar 901, representation 936 corresponds to the eyeglasses that avatar 901 is depicted as wearing; additionally, the color corresponding to representation 939 is selected for the eyeglasses, either by default or by user selection) (WILSON'133, ¶ [0530]: in the edit interface, paging dots may appear at the top of the interface to indicate to the user how many different pages are available in the edit interface; a user may then perform a horizontal swipe input detected by device in order to page to the adjacent page; FIG. 15; ¶¶ [0542]-[0550]: three aspects of the clock face are available for user editing; this is depicted by paging affordance; the user may select a second editable aspect by swiping the touch-sensitive display (e.g., swipe 1556); paging affordance 1538 has now been updated to indicate that editing complications is the second editable aspect within the sequence of editable aspects in this clock face; complication 1536 is currently editable, as indicated to the user by outline 1564; currently, complication 1536 is displaying current weather conditions using information from a weather application; this option is option 3 in a series of options, as indicated by updated positional indicator 1544 and line 1566; when multiple complications are displayed, a user may select/change a particular complication for editing by contacting the corresponding position of the complication or using a swipe gesture; outline 1564 then transitions from the previously selected complication or element to the currently selected complication or element).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the swipe gesture of WILSON'133 for touch gesture of WILSON'732 to yield the predictable result of making selection.  Motivation for doing so would expanding the intractability of the.

Claims 20, 37, and 54
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 19, 36, and 53 respectively and further discloses wherein displaying the avatar editing user interface further includes displaying a first indicator identifying the respective avatar feature, and in response to detecting the swipe gesture, replacing display of the first indicator corresponding to the respective avatar feature with display of a second indicator identifying the second avatar feature (WILSON'732, FIGS. 9F-G; ¶ [0270]: after the eyeglass style corresponding to representation 936 has been selected via touch 938 of FIG. 9F; as reflected in avatar 901, representation 936 corresponds to the eyeglasses that avatar 901 is depicted as wearing; additionally, the color corresponding to representation 939 is selected for the eyeglasses, either by default or by user selection) (WILSON'133, FIG. 15; ¶ [0530]: in the edit interface, paging dots may appear at the top of the interface to indicate to the user how many different pages are available in the edit interface; a user may then perform a horizontal swipe input detected by device in order to page to the adjacent page; ¶¶ [0542]-[0550]: three aspects of the clock face are available for user editing; this is depicted by paging affordance; the user may select a second editable aspect by swiping the touch-sensitive display (e.g., swipe 1556); paging affordance 1538 has now been updated to indicate that editing complications is the second editable aspect within the sequence of editable aspects in this clock face; complication 1536 is currently editable, as indicated to the user by outline 1564; currently, complication 1536 is displaying current weather conditions using information from a weather application; this option is option 3 in a series of options, as indicated by updated positional indicator 1544 and line 1566; when multiple complications are displayed, a user may select/change a particular complication for editing by contacting the corresponding position of the complication or using a swipe gesture; outline 1564 then transitions from the previously selected complication or element to the currently selected complication or element).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the swipe gesture of WILSON'133 for touch gesture of WILSON'732 to yield the predictable result of making selection.  Motivation for doing so would expanding the intractability of the.

Claims 21, 38, and 55
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein detecting the rotation of the rotatable input device includes detecting an amount of rotation and a direction of rotation of the rotatable input device, and wherein the second characteristic option is selected from the set of characteristic options based on the amount of rotation and the direction of rotation of the rotatable input device (WILSON'133, FIG. 15; ¶¶ [0543]-[0545], [0550], [0556]-[0557]: the user may select different options for the hour indications (e.g., increasing the number of indications and adding numerals) through movement 1542 of the rotatable input mechanism 1540, wherein positional indicator 1544 indicates to the user the position of the currently selected option (e.g., by line 1546) within a series of all selectable options; i.e., the position of line 1546 for the currently selected option is changed according to the movement 1542 of the rotatable input mechanism 1540) (WILSON'133, FIG. 16F; ¶¶ [0601]-[0602]: the amount of cropping used to generate image 1635 based on background 1619 is proportional to the degree, amount, speed, and/or number of rotations of the rotatable input mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the movement of rotatable input mechanism of WILSON'133 for touch input on touch-sensitive display of WILSON'732 to yield the predictable result of making selection.  Motivation for doing so would free up touch interactions with the screen to instead provide other functionalities, thus expanding the intractability of the device; and also helpful in cases where smaller elements of the display are being edited, as finer-scale touch gestures may be difficult on a reduced size display for users with large fingers (WILSON'133, ¶ [0543]).

Claims 22, 39, and 56
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein at least the portion of the avatar (i.e. digital image representation to be edited) is displayed in a first area of the display generation component, and wherein the characteristic selection element is displayed in a second area of the display generation component in between the first area and an edge of the display generation component proximate to the rotatable input device (WILSON'133, FIG. 15; ¶¶ [0544] and [0549]: a positional indicator is displayed on the display at a position adjacent to the user input for which it is used (e.g., next to the rotatable input mechanism to indicate positions accessible by moving the rotatable input mechanism); i.e., positional indicator 1544 (i.e., characteristic selection element) is displayed above digital image representation of Watch/Clock Face (i.e., avatar 901 in WILSON'732) between digital image representation of Watch/Clock Face and an edge of the display near the rotatable input mechanism 1540) (WILSON'732, FIGS. 5A and 9A-B; ¶¶ [0265] and [0186]-[0187]: option representations 913-917 that correspond to the feature selected for editing are between the avatar 901 and bottom of the device at which a rotatable input device 506 is located in FIG. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply teaching of WILSON'133 to WILSON'732 for selecting a design choice to achieve predictable result of providing a user friendly GUI.

Claims 2, 23, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON'732 in view of WILSON'133 as applied to Claims 1 and 17-18 respectively above, and further in view of JONES et al. (US 2018/0074693 A1, published on 03/15/2018), hereinafter JONES.

Claims 2, 23, and 40
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in response to detecting the rotation of the rotatable input device, generating,  (WILSON'732, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924 in FIG. 9C, avatar 901 is updated to reflect the new hair color) (WILSON'133, FIGS. 15 and 14B; ¶¶ [0542]-[0545] and [0448]-[0450]: three aspects of the clock face are available for user editing; this is depicted by paging affordance; device 1500 also has rotatable input mechanism 1540; the user may move rotatable input mechanism 1540 to cycle through different options for editing different aspects of the clock face, wherein the clock face may display a character user interface object (i.e., avatar) including any representation of a character, e.g., a human or anthropomorphized character, a cartoon figure, a realistic figure, a human, animal, plant, other organism, or other object; ¶¶ [0555]-[0557]: in response to detecting the movement of rotatable input mechanism, the device may change a color of the element, which include, e g, changing a color of a clock face background (e.g., substituting a color if the clock face background is a particular color, or selecting a different image if the clock face background includes an image), changing a color of part or all of a seconds hand (if included on the clock face), changing a color of an hour and/or minute indication, and/or changing a color of a number or colon in the display of a representation of a digital clock; ¶ [0562]: a user may select the element on the clock face for editing by contacting the touch-sensitive display at the position of the displayed element; the element may be selected by swiping the touch-sensitive display, or rotating the rotatable input mechanism; regardless of the input, selecting a second element for editing may involve removing a visual indication from the previous element and visually indicating a second element for editing).
WILSON'732 in view of WILSON'133 further discloses one or more tactile output generators for generating a tactile output (WILSON'732, 167 in FIG. 1A;357 in FIG. 3; ¶¶ [0051] and [0072]: one or more tactile output generators for generating title outputs, which include one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor, solenoid, electroactive polymer, piezoelectric actuator, electrostatic actuator, or other tactile output generating component).
WILSON'732 in view of WILSON'133 fails to explicitly disclose in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output.
JONES discloses a system and a method relating to computer user interfaces (JONES, ¶ [0002]), wherein in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output (JONES, FIGS. 6O-6S; ¶¶ [0215], [0222]-[0225], and [0227]: while the electronic device 600 is continuing to detect an input (e.g., rotational input 634) via the second input mechanism (e.g., rotational input mechanism 608), the electronic device 600 provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of an ongoing transition from the first mode/GUI (FIG. 6O) into the second mode/GUI (FIGS. 6R-6S), and also the output indicative of an ongoing transition is an animation, e.g., FIGS. 6P-6R; in accordance (or in response to) with a determination that the one or more characteristics of the input (e.g., rotational input 634) detected via the second input mechanism meet the set of predefined criteria, the electronic device 600 transitions into the second mode and provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of a successful transition from the first mode/GUI to the second mode/GUI).
WILSON'732 in view of WILSON'133, and JONES are analogous art because they are from the same field of endeavor, a system and a method relating to computer user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of JONES to WILSON'732 in view of WILSON'133.  Motivation for doing so would provide affirmation to the user, which has less impact from environmental factors so that it is more easily to recognize (JONES, ¶ [0249]).

Claims 9-10, 12-14, 29-33, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON'732 in view of WILSON'133  as applied to Claims 1 and 17-18 respectively above, and further in view of SCAPEL et al. (US 2019/0339847 A1, published on 11/07/2019), hereinafter SCAPEL.

Claims 9, 29, and 46
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses while displaying at least the portion of the avatar and the characteristic selection element, detecting an input corresponding to a location of the characteristic selection element; and in response to detecting the input corresponding to the location of the characteristic selection element, displaying  (WILSON'732, FIGS. 9A-9B; ¶ [0265]: after a new feature has been selected for editing via touch input on feature representation 908, a color-selection control region 900D is shown, which includes color representations 918-922 that correspond to available colors for the selection feature option).
WILSON'732 in view of WILSON'133 fails to explicitly disclose replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the characteristic option being displayed for the respective avatar feature while maintaining display of at least the portion of the avatar.
SCAPEL discloses a system and a method relating to editing avatars (SCAPEL, ¶ [0002]), wherein replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the characteristic option being displayed for the respective avatar feature while maintaining display of at least the portion of the avatar (SCAPEL, FIGS. 8AY-AZ; ¶¶ [0372]-[0375]: detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of color options is replaced by display of lip color slider 892).
WILSON'732 in view of WILSON'133, and SCAPEL are analogous art because they are from the same field of endeavor, a system and a method relating to relating to editing avatars.  It is also well known in the art that option menu is always replaced by sub-option menu when space for displaying sub-option menu is limited1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON'732 in view of WILSON'133.  Motivation for doing so would provide a less crowded user interface and enhance user experience.

Claims 10, 30, and 47
WILSON'732 in view of WILSON'133 and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses wherein the plurality of sub-options are displayed as a continuous range of options, and prior to detecting the input corresponding to the location of the characteristic selection element, displaying the characteristic selection element as a plurality of discrete user interface elements (SCAPEL, FIGS. 8AY-AZ; ¶¶ [0372]-[0375]: detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of discrete color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of discrete color options is replaced by display of lip color slider 892 with a continuous range of options).
WILSON'732 in view of WILSON'133, and SCAPEL are analogous art because they are from the same field of endeavor, a system and a method relating to relating to editing avatars.  It is also well known in the art that "More …" option in the discrete color palette2 is usually used to fine tuning the color using a continuous color spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON'732 in view of WILSON'133.  Motivation for doing so would allow users to fine turning colors to the users' desires and therefore enhance user experience (SCAPEL, ¶ [0375]).

Claims 12, 31, and 48
WILSON'732 in view of WILSON'133 and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses while displaying the plurality of sub-options, detecting an input selecting a first sub-option in the plurality of sub-options; and in response to detecting the input, selecting the first sub-option in the plurality of sub-options without providing a tactile output via one or more tactile output generators (WILSON'732, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color without generating the tactile output) (SCAPEL, FIG. 8AZ; ¶ [0375]: lip color slider 892 includes selector affordance 893 that can be positioned along the lip color slider to adjust a gradient of selected lip color 884a from a high gradient value at 892a to a low gradient value at 892b without generating the tactile output).

Claims 13, 32, and 49
WILSON'732 in view of WILSON'133 and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses while displaying the plurality of sub-options, detecting a second rotation of the rotatable input device; and in response to detecting the second rotation of the rotatable input device, selecting a first sub-option in the plurality of sub-options (WILSON'732, FIGS. 9A-9D; ¶¶ [0265]-[0267]: after a new feature has been selected for editing via touch input on feature representation 908, a color-selection control region 900D is shown, which includes color representations 918-922 that correspond to available colors for the selection feature option; and to indicate a currently selected color (the color corresponding to representation 920) for the currently selected feature option; after user selecting a new hair style representation 917 and a new hair color representation 922, avatar customization interface 900 is updated to indicate that representation 917 is the currently selected feature option and representation 922 is the currently selected color option) (WILSON'133; ¶¶ [0544]-[0545] and [0555]-[0557]: positional indicator 1544 is displayed on with a column of 9 lines, which may be used in combination with rotatable input mechanism 1540 to update position indicator 1544; in response to detecting the movement of rotatable input mechanism, the device may change a color of the element, which include, e g, changing a color of a clock face background (e.g., substituting a color if the clock face background is a particular color, or selecting a different image if the clock face background includes an image), changing a color of part or all of a seconds hand (if included on the clock face), changing a color of an hour and/or minute indication, and/or changing a color of a number or colon in the display of a representation of a digital clock; ¶ [0562]: a user may select the element on the clock face for editing by contacting the touch-sensitive display at the position of the displayed element; the element may be selected by swiping the touch-sensitive display, or rotating the rotatable input mechanism; regardless of the input, selecting a second element for editing may involve removing a visual indication from the previous element and visually indicating a second element for editing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the movement of rotatable input mechanism of WILSON'133 for touch input on touch-sensitive display of WILSON'732 to yield the predictable result of selecting sub-option.  Motivation for doing so would free up touch interactions with the screen to instead provide other functionalities, thus expanding the intractability of the device; and also helpful in cases where smaller elements of the display are being edited, as finer-scale touch gestures may be difficult on a reduced size display for users with large fingers (WILSON'133, ¶ [0543]).

Claims 14, 33, and 50
WILSON'732 in view of WILSON'133 and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses detecting a request to cease displaying the plurality of sub-options; and in response to detecting the request to cease displaying the plurality of sub-options: ceasing to display the plurality of sub-options; displaying, via the display generation component, the respective avatar feature with a selected sub-option of the plurality of sub-options (WILSON'732, FIGS. 9G-H; ¶¶ [0270]-[0271]: in response to selection of next button 939 via touch input 940, ceasing to display a plurality of sub-option representation 937-941, and avatar 901 is displayed with the selected color representation 939 for the eyeglasses with the selected style representation 936); and displaying, via the display generation component, the characteristic selection element corresponding to the set of characteristic options for the respective avatar feature  (SCAPEL, FIGS. 8AX-AZ; ¶¶ [0371]-[0375]: color picker option 886 is a selectable option that displays additional color choices that can be selected for adjusting the color of the avatar's lips; in response to detecting input 887, device 600 displays expanded color palette 888 displaying a variety of color options as a pop-up menu that appears over a portion of avatar characteristics region 804; detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of color options is replaced by display of lip color slider 892; ¶ [0461]: ceases to display the first and second option selection regions (e.g., 808, 810); displays a third option selection region (e.g., 838) and a fourth option selection region (e.g., 840) in response to detecting a gesture).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON'732 in view of WILSON'133.  Motivation for doing so would allow users to control whether to fine turning colors to the users' desires and therefore enhance user experience.

Claims 15, 34, 51, 57, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON'732 in view of WILSON'133 as applied to Claims 1 and 17-18 respectively above, and further in view of Singh ("Samsung Galaxy Watch || How to Change Watch Face || Tips and Tricks" available at <https://www.youtube.com/watch?v=xiEClfe1SN4>, published on 12/04/2018), hereinafter Singh.

Claims 15, 34, and 51
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses  (WILSON'133, FIG. 8; ¶ [0342]: device 800 receives user input representing a movement of the rotatable input mechanism (e.g., movement 830), and in response, device 800 updates first affordance 822 of clock face to represent a simulation of the first region of the Earth as illuminated by the Sun at a non-current time, which is shown on screen 840 with first affordance 842 and second affordance 844), displaying, via the display generation component, a name of the second characteristic option for a predetermined time (WILSON'133, FIG. 8; ¶¶ [0343]-[0344]: display the first region of the Earth represented by the first affordance of clock face to indicate the current location of the electronic device based on location sensor, the device (e.g., device 800) visually marks the current location of the device on the representation of the Earth (e.g., by displaying a symbol at the appropriate location on the representation of the Earth and/or text indicating the current location), wherein this visual marking may be transitory, e.g., the visual marking may be displayed briefly and then disappear or fade out, when the user changes locations, the first time the user looks at the display after changing location in response to a user movement of the device).
WILSON'732 in view of WILSON'133 fails to explicitly disclose wherein in response to detecting the rotation of the rotatable input device, displaying, via the display generation component, a name of the second characteristic option for a predetermined time.
Singh teaches a system and a method relating to user interface, wherein in response to detecting the rotation of the rotatable input device, displaying, via the display generation component, a name of the second characteristic option for a predetermined time (Singh, Pages 25-28 (0:59): in response to detecting the rotation of bezel of watch to change from "unmute" ticking sound to "mute" ticking sound, "mute" label are displayed (Page 26) for a short period of time and start to fade away (Page 27) and then disappear (Page 28) before accept the changes).
WILSON'732 in view of WILSON'133, and Singh are analogous art because they are from the same field of endeavor, a system and a method relating to user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Singh to WILSON'732 in view of WILSON'133.  Motivation for doing so would provide more user friendly GUI for helping users to quickly identify the selection without overcrowded GUI.

Claims 57, 59, and 61
WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein the set of characteristic options for the respective avatar feature are displayed in a vertically orientated column, and wherein an axis of rotation of the rotatable input device is  parallel to the vertically orientated column (WILSON'133, FIG. 15; ¶¶ [0544] and [0549]-[0550]: position indicators 1544 is displayed on screens 1530, 1550, and 1560 in vertical orientation column even though the available options depicted by the indicators are different; a positional indicator 1544 is displayed on the display at a position next to the rotatable input mechanism 1540, wherein the axis of the rotatable input mechanism 1540 is parallel to the orientation of position indicators 1544) or wherein the set of characteristic options for the respective avatar feature are displayed in a  horizontal orientated column, and wherein an axis of rotation of the rotatable input device is perpendicular parallel to the  horizontal orientated column (WILSON'732, FIGS. 5A and 9A-B; ¶¶ [0265] and [0186]-[0187]: option representations 913-917 that correspond to the feature selected for editing are displayed in horizontal orientation near bottom of the device at which a rotatable input device 506 is located in FIG. 5A, wherein the axis of the rotatable input device 506 is perpendicular to display orientation of option representations 913-917).
WILSON'732 in view of WILSON'133 fails to explicitly discloses wherein the set of characteristic options are displayed in a vertically orientated column, and wherein an axis of rotation of the rotatable input device is perpendicular to the vertically orientated column.
Singh teaches a system and a method relating to user interface, wherein the set of characteristic options are displayed in a vertically orientated column, and wherein an axis of rotation of the rotatable input device is perpendicular to the vertically orientated column (Singh, at time stamp 3:05 – 3:09 (Pages 60-70): watch face setting options are displayed in vertical orientation and the axis of rotatable Bezel is perpendicular to the display orientation of watch face setting options).
WILSON'732 in view of WILSON'133, and Singh are analogous art because they are from the same field of endeavor, a system and a method relating to user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Singh to WILSON'732 for selecting a design choice to achieve predictable result of providing a user friendly GUI.

Claims 58, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON'732 in view of WILSON'133 as applied to Claims 1 and 17-18 respectively above, and further in view of JONES, SCAPEL, and Bernstein et al. (US 2015/0149899 A1, published on 05/28/2015), hereinafter Bernstein.

Claims 58, 60, and 62
	WILSON'732 in view of WILSON'133 discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in response to detecting the rotation of the rotatable input device, generating,  (WILSON'732, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924 in FIG. 9C, avatar 901 is updated to reflect the new hair color) (WILSON'133, FIGS. 15 and 14B; ¶¶ [0542]-[0543] and [0448]-[0450]: three aspects of the clock face are available for user editing; this is depicted by paging affordance 1538; device 1500 also has rotatable input mechanism 1540; the user may move rotatable input mechanism 1540 to cycle through different options for editing different aspects of the clock face, wherein the clock face may display a character user interface object (i.e., avatar) including any representation of a character, e.g., a human or anthropomorphized character, a cartoon figure, a realistic figure, a human, animal, plant, other organism, or other object); 
while displaying the respective avatar feature with the second characteristic option and the characteristic selection element, detecting an input corresponding to a location of the characteristic selection element; in response to detecting the input corresponding to the location of the characteristic selection element, displaying  (WILSON'732, FIGS. 9A-9B; ¶ [0265]: after a new feature has been selected for editing via touch input on feature representation 908, a color-selection control region 900D is shown, which includes color representations 918-922 that correspond to available colors for the selection feature option); 
while displaying the plurality of sub-options, detecting a second rotation of the rotatable input device; and in response to detecting the second rotation of the rotatable input device, displaying, via the display generation component, the respective avatar feature with a first sub-option for the second characteristic option  (WILSON'732, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color without generating the tactile output) (WILSON'133; ¶¶ [0544]-[0545] and [0555]-[0557]: positional indicator 1544 is displayed on with a column of 9 lines, which may be used in combination with rotatable input mechanism 1540 to update position indicator 1544; in response to detecting the movement of rotatable input mechanism, the device may change a color of the element, which include, e g, changing a color of a clock face background (e.g., substituting a color if the clock face background is a particular color, or selecting a different image if the clock face background includes an image), changing a color of part or all of a seconds hand (if included on the clock face), changing a color of an hour and/or minute indication, and/or changing a color of a number or colon in the display of a representation of a digital clock; ¶ [0562]: a user may select the element on the clock face for editing by contacting the touch-sensitive display at the position of the displayed element; the element may be selected by swiping the touch-sensitive display, or rotating the rotatable input mechanism; regardless of the input, selecting a second element for editing may involve removing a visual indication from the previous element and visually indicating a second element for editing).
WILSON'732 in view of WILSON'133 further discloses one or more tactile output generators for generating a tactile output (WILSON'732, 167 in FIG. 1A;357 in FIG. 3; ¶¶ [0051] and [0072]: one or more tactile output generators for generating title outputs, which include one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor, solenoid, electroactive polymer, piezoelectric actuator, electrostatic actuator, or other tactile output generating component).
WILSON'732 in view of WILSON'133 fails to explicitly discloses wherein (1) in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output; (2) in response to detecting the input corresponding to the location of the characteristic selection element, replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the second characteristic option being displayed for the respective avatar feature; and (3) in response to an input to the characteristic option, generating, via one or more tactile output generators, a tactile output; and in response to an input to the sub-option for the characteristic option without generating a tactile output.
JONES discloses a system and a method relating to computer user interfaces (JONES, ¶ [0002]), wherein in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output (JONES, FIGS. 6O-6S; ¶¶ [0215], [0222]-[0225], and [0227]: while the electronic device 600 is continuing to detect an input (e.g., rotational input 634) via the second input mechanism (e.g., rotational input mechanism 608), the electronic device 600 provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of an ongoing transition from the first mode/GUI (FIG. 6O) into the second mode/GUI (FIGS. 6R-6S), and also the output indicative of an ongoing transition is an animation, e.g., FIGS. 6P-6R; in accordance (or in response to) with a determination that the one or more characteristics of the input (e.g., rotational input 634) detected via the second input mechanism meet the set of predefined criteria, the electronic device 600 transitions into the second mode and provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of a successful transition from the first mode/GUI to the second mode/GUI).
WILSON'732 and JONES are analogous art because they are from the same field of endeavor, a system and a method relating to computer user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of JONES to WILSON'732.  Motivation for doing so would provide affirmation.
WILSON'732 in view of WILSON'133 and JONES fails to explicitly disclose (1) in response to detecting the input corresponding to the location of the characteristic selection element, replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the second characteristic option being displayed for the respective avatar feature; and (2) in response to an input to the characteristic option, generating, via one or more tactile output generators, a tactile output; and in response to an input to the sub-option for the characteristic option without generating a tactile output.
SCAPEL discloses a system and a method relating to editing avatars (SCAPEL, ¶ [0002]), wherein in response to detecting the input corresponding to the location of the characteristic selection element, replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the second characteristic option being displayed for the respective avatar feature (SCAPEL, FIGS. 8AY-AZ; ¶¶ [0372]-[0375]: detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of color options is replaced by display of lip color slider 892).
WILSON'732 in view of WILSON'133 and JONES, and SCAPEL are analogous art because they are from the same field of endeavor, a system and a method relating to .  It is also well known in the art that option menu is always replaced by sub-option menu when space for displaying sub-option menu is limited3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON'732.  Motivation for doing so would provide.
WILSON'732 in view of WILSON'133, JONES, and SCAPEL fails to explicitly disclose wherein in response to an input to the characteristic option (i.e., top level object/feature), generating, via one or more tactile output generators, a tactile output; and in response to an input to the sub-option (i.e., sub-level object/feature) for the characteristic option without generating a tactile output.
Bernstein discloses a system and a method relating to electronic devices with touch-sensitive surfaces that detect inputs for manipulating user interfaces (Bernstein, ¶ [0004]), wherein in response to an input to the characteristic option (i.e., top level object/feature), generating, via one or more tactile output generators, a tactile output; and in response to an input to the sub-option for the characteristic option (i.e., sub-level object/feature) without generating a tactile output (Bernstein, FIGS. 5I-K; ¶¶ [0220]-[0221]: in response to detecting movement of contact 8710 on touch sensitive surface 451 that corresponds to movement of cursor 8706 over user interface object 8702, tactile output generators 167 generate tactile outputs 8714 that correspond to boundary 8703 of user interface object 8702; tactile output generators 167 generate: tactile outputs 8722-1a and 8724-1a that correspond to respective boundaries of first user interface object 8702 and second user interface object 8704; and tactile outputs (e.g., tactile outputs 8722-2a and 8724-2a) that correspond to respective boundaries of first class subdivisions (e.g., individual words) 8702-2 to 8702-30 and 8704-2 to 8704-73, without generating tactile outputs corresponding to subdivisions in the second class of subdivisions (e.g., individual letters; i.e., generating tactile output for operations on top-level object/feature and without generating tactile output for operations on sub-level object/feature).
W and Bernstein are analogous art because they are from the same field of endeavor, a system and a method relating to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bernstein to W.  Motivation for doing so would improve generating feedback to .

Response to Arguments
Applicant’s arguments filed 07/28/2022 with respect to Claims 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example "Samsung Galaxy Watch || How to Change Watch Face || Tips and Tricks" to Singh, published on 12/04/2018, at time stamp 3:10 – 3:12 of <https://www.youtube.com/watch?v=xiEClfe1SN4>  (Pages 71-74 of screen captures).
        2 See, for example US 2014/0078144 A1 to Berriman et al., published on 03/20/2014, 508C in FIG. 5; 802 in FIG. 8; ¶¶ [0065] and [0068].
        3 See, for example "Samsung Galaxy Watch || How to Change Watch Face || Tips and Tricks" to Singh, published on 12/04/2018, at time stamp 3:10 – 3:12 of <https://www.youtube.com/watch?v=xiEClfe1SN4>  (Pages 71-74 of screen captures).